Citation Nr: 0834661	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-28 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating for post-traumatic stress 
disorder (PTSD) in excess of 30 percent for the period of the 
appeal prior to January 8, 2004, in excess of 50 percent for 
the period of the appeal from January 8, 2004, to March 18, 
2008, and in excess of 70 percent for the period of the 
appeal as of March 19, 2008.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1967 
to September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.  

In November 2005, the veteran testified at a personal hearing 
before an Acting Veterans Law Judge; a transcript of that 
hearing is of record.  In September 2008, the Board notified 
the veteran and his attorney that the Acting Veterans Law 
Judge who presided at his hearing in November 2005 had left 
the Board.  The veteran was advised in writing that he had 
the right to another hearing by another Veterans Law Judge.  
See 38 U.S.C.A. § 7102 (West 2002); 38 C.F.R. § 20.707 
(2007).  In September 2008, the veteran's attorney responded 
that the veteran did not want another hearing in this matter.  

The veteran was granted service connection for PTSD by RO 
rating decision dated in August 2003; he was assigned a 
disability rating of 30 percent, effective November 28, 2001.  
The veteran appealed the initial rating assigned, and in 
January 2005, his evaluation for PTSD was increased to 50 
percent, effective January 8, 2004.  In a November 2006 
decision, the Board denied, in part, the veteran's higher 
initial rating claim.  Specifically, it denied entitlement to 
an initial rating in excess of 30 percent for the period of 
the appeal from November 28, 2001, to January 7, 2004; the 
issue of entitlement to an initial rating in excess of 50 
percent as of January 8, 2004, was remanded for further 
development.  

The veteran appealed the part of the Board's November 2006 
decision that denied a higher initial rating for the period 
of the appeal prior to January 8, 2004, to the United States 
Court of Appeals for Veterans Claims (Court).  In an April 
2008 Joint Motion for Remand, which was granted by Order of 
the Court in April 2008, the parties (the Secretary of VA and 
the veteran) determined that a remand was warranted for this 
part of the appeal.  The part of the appeal that had been 
previously remanded by the Board remained intact.  

In addition to the Remand from the Court, review of the 
claims file reflects that the development requested in the 
Board's November 2006 Remand as to the second stage of the 
veteran's higher initial rating claim has been completed.  
Furthermore, that part of the appeal has been recertified to 
the Board.  Thus, the current issue before the Board is 
entitlement to a higher initial rating for the entire period 
of the appeal.  The record shows that the veteran's rating 
for PTSD was increased to 70 percent as of March 19, 2008; 
thus, the issue has been recharacterized to reflect the 
proper staged ratings for consideration.


FINDINGS OF FACT

1.  Prior to September 13, 2007, the veteran's service-
connected PTSD is manifested by no more than occupational and 
social impairment with deficiencies in most areas due to such 
symptoms as impaired impulse control and irritability, 
exaggerated startle response, near-continuous depression and 
panic affecting his ability to function independently, 
appropriately, and effectively, suicidal ideation, social 
isolation, difficulty adapting to stressful circumstances, 
and an inability to establish and maintain effective 
relationships.

2.  As of September 13, 2007, the veteran's service-connected 
PTSD is manifested by total occupational and social 
impairment due to such symptoms as increased anxiety and 
agitation, increased memory and concentration difficulties, 
difficulty learning, retaining, and applying new information, 
social isolation, suicidal ideation, visual hallucinations, 
social isolation, and an inability to establish and maintain 
effective relationships.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 70 percent, and no 
higher, for PTSD have been met for the period of this appeal 
prior to September 13, 2007.  38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 
9411 (2007).

2.  As of September 13, 2007, the criteria for an evaluation 
of 100 percent for PTSD have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A February 2005 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in December 2001, May 2002, and September 
2006 fully satisfied the duty to notify provisions.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  In this regard, the 
December 2001 and May 2002 letters advised the veteran what 
information and evidence was needed to substantiate the claim 
decided herein.  These letters also requested that he provide 
enough information for the RO to request records from any 
sources of information and evidence identified by the 
veteran, as well as what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The September 2006 letter provided this notice to 
the veteran.  

The Board observes that the December 2001 and May 2002 
letters were sent to the veteran prior to the August 2003 
rating decision.  The VCAA notice with respect to the 
elements addressed in this letter was therefore timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA 
notice in accordance with Dingess, however, was sent after 
the initial adjudication of the veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, after the September 2006 notice was 
provided to the veteran the case was readjudicated and April 
2008 and June 2008 supplemental statements of the case were 
provided to the veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

During the pendency of this appeal, the Court issued a 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), 
which defined first element section 5103(a) notice 
requirements for increased compensation claims.  However, the 
Court distinguished claims for increased compensation of an 
already service-connected disability from those regarding the 
initial-disability-rating element of a service connection 
claim.  In addition, the Court has previously held that, when 
the rating decision that is the basis of the appeal was for 
service connection for a disability, once a decision awarding 
service connection, a disability rating, and an effective 
date has been made, § 5103(a) notice has served its purpose, 
and its application is no longer required because the claim 
has already been substantiated.  See Dingess, 19 Vet. App. at 
490-91, aff'd by Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As such, in the instant case, a discussion of whether 
sufficient Vazquez-Flores notice has been provided for the 
veteran's PTSD claim is not necessary.

The Board finds that VA has fulfilled its duty to assist the 
veteran in making reasonable efforts to identify and obtain 
relevant records in support of the veteran's claims and 
providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA and non-VA 
treatment records.  The veteran was provided an additional 
opportunity in January 2007 to submit information regarding 
any relevant, outstanding records that needed to be obtained 
before deciding his claim, particularly treatment records 
from Dr. Brady.  See Development Letter sent to Veteran on 
January 8, 2007.  The veteran did not identify any additional 
records nor did he submit any release form for Dr. Brady.  
Under these circumstances, the Board is satisfied that VA has 
fulfilled its duty to assist the veteran in obtaining these 
records.  See Wood v. Derwinski, 1 Vet. App. 190 (1991) (the 
duty to assist is not a one-way street).  As a final note, 
the veteran was afforded multiple VA examinations throughout 
this appeal for the specific purpose of rating the severity 
of his PTSD.

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2007) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service treatment records and all other evidence 
of record pertaining to the history of the veteran's service-
connected disability.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA Schedule for Rating Disabilities 
(Rating Schedule), found in 38 C.F.R. Part 4.  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.1, 4.10 
(2007).  

Generally, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2007).  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
U.S.C.A. § 5107; 38 C.F.R. § 4.3 (2007).

As discussed in the above Introduction, the veteran was 
granted service connection for PTSD in August 2003 and 
assigned a 30 percent disability rating, effective November 
28, 2001, the date of his claim.  The veteran appealed this 
initial disability rating, and in a January 2005 rating 
decision, the rating for the veteran's PTSD was increased to 
50 percent, effective January 8, 2004.  Finally, by rating 
decision dated in April 2008, the veteran's service-connected 
PTSD was increased to 70 percent disabling, effective March 
19, 2008.  

In evaluating this appeal, the Board has considered the 
propriety of each of these disability rating assignments.  
Additionally, it has considered whether the stages (or 
effective dates) assigned to these ratings are appropriate.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See 
also Hart v. Mansfield, 21 Vet. App. 505 (2007).  For reasons 
discussed in more detail below, the Board finds that the 
competent evidence demonstrates that the veteran's service-
connected disability underwent an increase in severity 
sufficient to warrant a staged rating once during this 
appeal, effective September 13, 2007.  As such, the Board 
will discuss the veteran's PTSD symptomatology in relation to 
the applicable rating criteria for the period prior to and 
after September 13, 2007.  

The veteran's PTSD is evaluated pursuant to 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2007).  Under that diagnostic 
code, a 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  Id.

A 50 percent evaluation is warranted when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereo-typed speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent disability evaluation is warranted when there is 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or worklike setting); inability to establish and 
maintain effective relationships.  Id.

A 100 percent disability evaluation is warranted when there 
is total occupational and social impairment, due to such 
symptoms as: persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time and place; memory loss for names of 
close relatives, own occupation, or own name.  Id.

The Board has carefully reviewed the medical and lay evidence 
of record and concludes that prior to September 13, 2007, the 
veteran's service-connected PTSD was characteristic of 
impairment warranting no more than a 70 percent disability 
rating.  As of September 13, 2007, however, the Board finds 
that the competent evidence of record shows a worsening of 
such disability sufficient to meet the schedular criteria for 
a 100 percent disability rating.  

I. Factual Background

Medical and lay evidence from throughout this appeal 
demonstrates that the veteran experiences symptoms such as 
intrusive thoughts, nightmares, flashbacks, persistent 
avoidance of Vietnam triggers, feelings of detachment, 
difficulty sleeping, irritability, problems concentrating, 
difficulty leaving home, and frequent panic attacks.  See, 
e.g., August 2003 VA Examination Report; Psychological 
Evaluation Report by W.D. Rogers, Ph.D., received in May 
2002; Psychological Evaluation Report by J.D. Cargill, Ph.D., 
dated January 8, 2004; August 2004 VA Examination Report; 
March 2008 VA Examination Report; VA Psychiatry Note dated 
April 4, 2008.  

As for the veteran's employment situation, the evidence 
reflects that he has a Masters in Business Administration 
(M.B.A.) with a concentration in accounting.  However, he has 
not worked as an accountant since 1979 due to self-reported 
stress and difficulty dealing with people.  See Hearing 
Transcript, p. 11.  The veteran reportedly has held 
approximately fifteen jobs since service, the most recent 
being a mobile unit hearing specialist.  As he describes it, 
that job was solitary (other than one-on-one customer 
interaction).  For reasons discussed in more detail below, he 
was fired from this position in September 2007.  

The veteran has been married three times and divorced twice.  
He has two adult children with whom he describes having a 
"strained" relationship.  March 2008 VA Examination Report; 
see also November 2005 Hearing Transcript, p. 6.  There is no 
evidence of any relationships outside his marriage, and his 
treatment records show that he reports a preference for 
staying home alone with his dog.  There is also evidence, as 
discussed below, that his relationship with his wife is 
somewhat dependent.

In addition to the above symptomatology, evidence from 
throughout this appeal shows that the veteran experiences 
panic attacks and "active" flashbacks involving scent and 
auditory hallucinations that are often triggered by anxiety, 
noise, and nightmares.  See, e.g., VA Psychiatry Note dated 
April 4, 2008; August 2003 VA Examination Report.  The 
veteran reports paranoid feelings and suspicion of people, 
especially his employers; the August 2004 VA examiner noted 
that he seemed "jumpy" during the interview.  The veteran 
also indicated that he keeps a 357 magnum under his bed when 
he sleeps.  August 2004 VA Examination Report.  

The veteran's records show that he reports a markedly 
diminished interest in participating in social and 
occupational activities.  A January 2004 psychological 
evaluation revealed that the veteran is extremely pessimistic 
and has a "hopeless outlook" on his life.  Similarly, 
another private psychological evaluation, completed in 
November 2001, noted that the veteran seemed to lack basic 
social skills and was behaviorally withdrawn.  Psychological 
Evaluation Report by W.D. Rogers, Ph.D., received in May 
2002.  Nearly all of his examiners noted a lack of eye 
contact during interviews with the veteran, and his treatment 
records show that he has been diagnosed as having Major 
Depressive Disorder secondary to PTSD that is treated with 
medication.  See, e.g., August 2004 VA Examination Report.  
Additionally, despite no intent or plan, the veteran has 
endorsed thoughts of suicide on more than one occasion 
throughout this appeal.  Finally, the veteran reported a lack 
of motivation for finding a new job following being laid off 
in June 2003.  August 2003 VA Examination Report.  

In addition to the above evidence regarding the veteran's 
symptomatology and its impact on his social and occupational 
functioning, the evidence of record throughout this appeal 
contains Global Assessment of Functioning (GAF) scores.  GAF 
scores are a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  The Fourth Edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV) contemplates that the GAF scale 
will be used to gauge a person's level of functioning at the 
time of the evaluation (i.e., the current period) because 
ratings of current functioning will generally reflect the 
need for treatment or care.  The Board notes that while GAF 
scores are probative of the veteran's level of impairment, 
they are not to be viewed outside the context of the entire 
record.  Therefore, they will not be relied upon as the sole 
basis for an increased disability rating.  

Treatment records from throughout this appeal reflect GAF 
scores ranging from 49 to 60.  Such evidence is indicative of 
moderate to serious symptomatology.  Id.  Such scores, the 
Board concludes, are consistent with the 70 and 100 percent 
ratings assigned by the Board in this decision.  As such, the 
Board finds that no further discussion is needed regarding 
these GAF scores. 

The above symptoms, as well as the GAF scores, suggest a 
severe disability picture.  However, competent evidence shows 
that as of September 13, 2007, the veteran's ability to 
function, especially in an occupational setting, deteriorated 
even further.  Specifically, the veteran was employed as a 
full-time mobile unit hearing specialist for the period from 
April 5, 2004, through June 4, 2007.  According to his 
employer, the veteran had difficulty "accepting and dealing 
with authority and direction;" he also had confrontations 
with other employees which required direct intervention.  See 
Letter from D.M. received January 22, 2008.  However, despite 
these problems, he was able to function in "more of an 
isolated environment."  Id.  In June 2007, his employer sold 
the company, and the veteran stayed on through September 13, 
2007.  Id.; see also Statement by Veteran received January 
10, 2008.  The veteran indicated that he was fired on 
September 13, 2007, because he was unable to adapt to the new 
functions and duties of his job, which involved learning new 
things and interacting more with co-workers.  See March 2008 
VA Examination Report.  He also admitted to yelling at 
customers, a symptom of his irritability not previously 
reported.  He also reported increased anxiety resulting in a 
decreased ability to concentrate and learn new job duties.  
Id.  His former employer verified that he was let go due to a 
determination that the veteran would be unable "to function 
in this new more closely supervised environment."  Letter 
from D.M. received January 22, 2008.  

Finally, based on his interview with the veteran and 
examination, the March 2008 VA examiner opined that it will 
be difficult for the veteran to maintain any employment with 
any level of success due to his PTSD; his impairment was 
"considerable" and it is "highly unlikely that...[he]...will 
be able to return to work that would require him to learn 
information and subsequently perform tasks."  In this 
regard, the examiner noted that the veteran's PTSD symptoms 
were now of such severity to interfere with his ability to 
learn new information.  He has difficulty with concentration, 
including retaining and applying new information.  
Additionally, his PTSD symptoms require continuous 
medication.




II. Entitlement to Higher Initial Ratings 

The Board concludes that the above evidence demonstrates that 
the veteran is entitled to an initial disability rating of 70 
percent and no higher for the period of this appeal prior to 
September 13, 2007.  In this regard, the evidence from this 
period demonstrates occupational and social impairment with 
deficiencies in the areas of work, social and family 
relationships, and mood.  See 38 C.F.R. § 4.130, Diagnostic 
Code 9411.  More specifically, the Board finds that the above 
factual background, or disability picture, shows a number of 
symptoms consistent with a 70 percent rating such as 
difficulty adapting to stressful circumstances, impaired 
impulse control, near-continuous panic or depression 
affecting the veteran's ability to function independently, 
appropriately, and effectively, suicidal ideation, and an 
inability to establish and maintain effective relationships.  

A 100 percent schedular disability rating, however, is not 
warranted, because it was not until September 13, 2007, that 
the veteran's disability picture began to show symptoms more 
characteristic of a 100 percent schedular disability rating.  
For example, while the evidence clearly demonstrates that the 
veteran was irritable and experienced confrontation with 
employers and co-workers prior to September 13, 2007, it does 
not indicate that the veteran was in persistent danger of 
hurting himself or others.  See, e.g., August 2004 VA 
Examination Report (noting that veteran is not a danger to 
himself or others).  Moreover, as of September 13, 2007, the 
veteran's anger and impulse control appears to have worsened, 
as evidenced by his confession to yelling at customers.  

A 100 percent evaluation is also not merited prior to 
September 13, 2007, as there is no evidence of any gross 
impairment in thought process or communication, grossly 
inappropriate behavior, a disorientation to time or place, or 
a memory loss for names of close relatives, own occupation, 
or own name.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  
The Board acknowledges evidence that the veteran had problems 
with concentration and memory prior to September 13, 2007.  
Yet, such problems do not appear to affect his ability to 
learn new things and/or complete his job prior to such date.  
Clinical evaluation prior to September 13, 2007, revealed no 
gross impairment in thought process and only slightly slowed 
speech (but not gross impairment in communication).  In sum, 
prior to September 13, 2007, the veteran's PTSD symptoms were 
sufficient to cause "more difficulty in social and 
occupational functioning," but were not indicative of total 
impairment.  August 2004 VA Examination Report.  

Perhaps most probative to the question of whether the 
competent evidence demonstrates entitlement to a 100 percent 
disability rating prior to September 13, 2007, is the lack of 
evidence of total occupational impairment.  In this regard, 
the veteran remained employed full-time without concessions 
made for his disability.  See VA Form 21-4192 ("Request for 
Employment Information in Connection with Claim for 
Disability Benefits") dated June 9, 2008.  And while he did 
show considerable, if not total, social impairment prior to 
September 13, 2007, VA shall not assign an evaluation for a 
mental disorder solely on the basis of social impairment.  
38 C.F.R. § 4.126(b) (2007).  See also 38 C.F.R. § 4.1 (2007) 
(the purpose of the Rating Schedule is to compensate for 
decreases in earning capacity due to service-connected 
disabilities).  Thus, even with consideration of the 
principles of 38 C.F.R. § 4.7, the Board finds that a higher 
rating is not warranted.  

The Board acknowledges that the veteran's employment 
situation was not without impact from his service-connected 
PTSD.  However, his demonstrated ability to obtain and 
maintain full-time employment during this period weighs 
heavily against increasing his disability rating in excess of 
70 percent prior to September 13, 2007.  Furthermore, 
although the veteran's employment was spotty for this first 
period of the appeal (with periods of employment and 
unemployment), he was still able to obtain employment, and 
there is no indication by any mental health professional that 
his PTSD was of such severity to render him unemployable.  

Conversely, the record since September 13, 2007, contains 
competent evidence from the veteran's previous employer as 
well as a medical opinion from the March 2008 VA examiner 
that his disability picture is now such that he is likely 
unable to obtain or maintain successful employment.  Such 
symptomatology, when combined with his increased anxiety, 
concentration, memory, and learning problems, is more 
characteristic of a 100 percent rating.  In this regard, this 
evidence demonstrates symptomatology productive of total 
social and occupational impairment.  

The Board observes that it has already discussed the 
increased anxiety, memory and concentration problems, and 
conflict with his employer experienced following the sale of 
his employer's company in June 2007 which ultimately 
culminated in his termination on September 13, 2007.  Thus, 
it will not belabor the point that the veteran's 
symptomatology evidences difficulty adapting to a worklike 
setting.  However, as mentioned above, of particular 
significance to the Board's decision to award a 100 percent 
disability rating as of September 13, 2007, is the March 2008 
VA examiner's professional opinion that the veteran is now 
considered permanently unemployable.  Also pertinent to its 
decision is the January 2008 letter from his employer 
detailing the behavioral change in the veteran following the 
sale of the company in June 2007.  Specifically, the 
veteran's employer indicated that the veteran became "highly 
agitated and anxious."  Prior to September 13, 2007, there 
is no clinical or lay evidence as to the veteran's 
unemployability.  

In conclusion, the Board finds that the competent evidence of 
record prior to September 13, 2007, supports a disability 
rating of 70 percent, and no higher, for PTSD.  However, the 
veteran's PTSD symptomatology as of September 13, 2007, is 
more reflective of a 100 percent schedular evaluation.  
Therefore, a total schedular evaluation is assigned as of 
that date.


ORDER

An initial rating of 70 percent, but no greater, for PTSD is 
granted for the entire period of this appeal prior to 
September 13, 2007, and an initial evaluation of 100 percent 
for PTSD is granted as of September 13, 2007, subject to 
controlling regulations applicable to the payment of monetary 
benefits.



____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


